Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  October 5, 2016                                                   Robert P. Young, Jr.,
                                                                               Chief Justice

  151983-8                                                           Stephen J. Markman
                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
                                                                        David F. Viviano
                                                                    Richard H. Bernstein
  DAVID SINCLAIR,                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                     Justices


  v                                            SC: 151983
                                               COA: 319317
                                               Wayne CC: 11-011115-NZ
  CITY OF GROSSE POINTE FARMS,
            Defendant-Appellant,
  and
  DETROIT WATER AND SEWERAGE
  DEPARTMENT,
           Third-Party Defendant.

  _________________________________________/
  GLORIE STONISCH, JORGE STONISCH,
  ZENON KOSSACK, EUGENIA KOSSACK,
  MICHELENE LEPCYK, and JAMES LEPCZYK,
            Plaintiffs-Appellees,
  v                                            SC: 151984
                                               COA: 319318
                                               Wayne CC: 13-007152-NZ
  CITY OF GROSSE POINTE FARMS,
            Defendant-Appellant.

  _________________________________________/
  KAREN ALLISON et al.,
           Plaintiffs-Appellees,
  v                                            SC: 151985
                                               COA: 319319
                                               Wayne CC: 13-007151-NZ
  CITY OF GROSSE POINTE FARMS,
            Defendant-Appellant.

  _________________________________________/
                                                                                                              2



EDWARD ABRAHAM, et al.,
        Plaintiffs-Appellees,
v                                                                SC: 151986
                                                                 COA: 319368
                                                                 Wayne CC: 13-007154-NZ
CITY OF GROSSE POINTE FARMS,
          Defendant-Appellant.

_________________________________________/
LAWRENCE BOURBEAU, MARY
BOURBEAU, CLARINDA RAY, RICHARD
RAY, GLORIE STONISCH, and JORGE
STONISCH,
          Plaintiffs-Appellees,
v                                                                SC: 151987
                                                                 COA: 319370
                                                                 Wayne CC: 13-007156-NZ
CITY OF GROSSE POINTE FARMS,
          Defendant-Appellant.

_________________________________________/
LAWRENCE CHOLODY, TARA CHOLODY,
VICTOR KOPPANG, and MARY KOPPANG,
         Plaintiffs-Appellees,
v                                                                SC: 151988
                                                                 COA: 319371
                                                                 Wayne CC: 11-015209-NZ
CITY OF GROSSE POINTE FARMS,
          Defendant-Appellant.

_________________________________________/

      On order of the Court, the application for leave to appeal the June 4, 2015
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 5, 2016
       t0928
                                                                            Clerk